lN THE UNITED STATES DISTRICT COURT
FOR 'I`HE DISTRICT OF COLUMBIA

SHARQAWI ABDU ALI AL-HAJJ (ISN 1457)
Petitioner,
Civil Action No. 09-745 (RCL)

V.

BARACK OBAMA, President of the
United States, et al.,

Respondents.

§/\/\/\/L\J\J\/\J\J\I\J

STIPULATION AND ORDER REGARDING
PE'I`ITIONER’S CONTINUED ACCESS TO COUNSEL

WHEREAS this case was terminated pursuant to the Court’s Order of October 27, 2011,
dismissing Petitioner Sharqawi Abdu Ali al-Hajj’s petition for writ of habeas corpus without
prejudice;

WHEREAS Petitioner wishes to maintain access to counsel on the terms provided in the
Protective Order and Procedures for Counsel Access to Detainees at the United States Naval
Base in Guantanamo Bay, issued by Judge Hogan on September l1, 2008, ln re: Guantanamo
Bay Detaz`nee Litig., Misc. No. 08-442 (TFH) (Dkt. No. 235), and entered in this case on the
same date (Dkt. No. 573) (hereinafter, the "Protective Order"); and

WHEREAS respondents do not object to Petitioner’s continued access to counsel on the
terms provided below,

IT IS HEREBY STIPULATED AND GRDERED THAT:

l. The Protective Order shall remain in effect and continue to govern Petitioner’s

access to counsel while he remains confined at Guantanamo Bay and has the right to seek

further relief by habeas corpus, whether or not he actually continues to_ have a petition

pending before the Court.

2. This Stipulation and Order is without prejudice to the parties’ rights to seek to set

aside, rnodify, or otherwise obtain relief from any provision herein or of the P_rotective

Order on any ground which could be or could have been raised at any time.

3. This Stipulation and Order supersedes the parties’ Memorandum of

Understanding Governing Continued Contact Between Counsel/Translator and Detainee

Following Termination of The Detainee’s Habeas Case executed by counsel for

Petitioner on August 13, 2012.

4. The Court shall retain jurisdiction to enforce the terms of this Stipulation and

Order.

SEEN AND AGREED TO:

/s/John A. Chandler

John A. Chandler

KING & SPALDING LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309-3521
Telephone: (404) 5'72-4600
Facsimile: (404) 572-5l00

Attorney for Petitioner

STUART F. DELERY
Principal Deputy Asst. Attorney General

IAN GERSHENGORN
Deputy Assistant Attorney General

JOSEPH H. HUNT
Director

TERRY HENRY
JAMES G. GILLIGAN
Assistant Branch Directors

/s/ Scott D. Levin
ANDREW I. WARDEN
SCOTT D. LEVIN

U.S. Depaitment of Justice

Civil Division, Federal Programs Branch
20 Massachusetts Ave., NW
Washington, DC 20530

(202) 6].6-5084

Fax: (202) 305-2685

Attorneys for Respondents

so oRDERED this ?°%day or ga reh , 2013.

3m %MM

UNITE']D STATES DISTRICT JUDGE